Title: From Thomas Jefferson to George Jefferson, 17 July 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir
                     
                     Washington July 17. 08
                  
                  Your favor of the 14th. is at hand, and the box about which Majr. Gibbon wrote to me is now perfectly understood. I recieved his letter on the 11th. of June, & answered it on the 14th. and on the 19th. I recieved the inclosed letter from mr Roberts of Norfolk now in London, but it never once occurred to me that these prints might be in the box mentioned by Majr. Gibbons. as it is, I will ask the favor of you to take out 2. of the prints, forward one of them to Monticello, accept the other yourself, and forward the residue to mr Edward Roberts of Norfolk, who will I presume of course account for the duties. perhaps if you can sell on the spot at the price mentioned in mr Roberts’s letter as many copies as will pay the duties, that way of settling the account may be most convenient. the duties of the two given me you will be so good as to charge to me. I will thank you to return mr Roberts’s letter to me.
                  Do as you please as to mr Taylor. I expect to leave this on Wednesday, and shall see mr Gibson there with great pleasure. I salute you with sincere affection.
                  
                     Th: Jefferson
                     
                  
               